DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 53-56 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erb (US 5433797 A) in view of Tanaka (US 7045050 B2), both as submitted on Applicant's Information Disclosure Statement received on 15 May 2014.
In regards to claim(s) 21 and 56, Erb discloses a method of manufacturing a component comprising applying a nanocrystalline (title, grain size of less than 100 nm, claim 2), NiW (binary alloy of (b), in claim 2) to a component (55; Fig. 5) the component having an exterior surface, wherein said nanocrystalline is applied to said component through an electrodeposition process (claim 1), and wherein an electrical potential exists on said component (cathode 55) through an electrical contact with at least one other component (wire connecting cathode 55 to power supply 53; Fig. 5).  Erb discloses the cathode/component (55) was immersed and thus the entire exterior surface of an immersed component would be coated (example 7).  Since there is no masking on the surface of the component/cathode (55) of Erb, the applied electrochemical potential would be uniform across the entire immersed surface of the component/cathode (55).  A uniformly applied electrochemical potential would result in a uniformly deposited coating since the rate of deposition is dependent on the applied electrochemical potential. 
However, Erb does not explicitly disclose wherein the method comprises manufacturing a plurality of components, wherein the method further comprises electrodeposition of the components and wherein an electric potential exists on at least one of the plurality of components through an electrical contact with at least one other of the plurality of components, wherein the electrical contact between components is relocated through the method.
Tanaka pertains to electroplating (abstract) which is in the same field of endeavor as Erb.  Tanaka discloses a method comprising manufacturing a plurality of components, wherein an electric potential exists on at least one of the plurality of components through an electrical contact with at least one other of the plurality of components, wherein the electrical contact between components is relocated through the method (9; barrel plating; Fig. 1; vibration relocates the electrical connections between particles throughout the process; col. 3, lines 26-43).   It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method Erb with Tanaka’s arrangement of barrel plating because Tanaka teaches such allows for effective coating or plating of a plurality of particles (Tanaka, col. 1, lines 6-12).  Furthermore, Tanaka discloses the particles are uniformly coated (abstract) as well as the entire surface of the particles are coated (col. 8, lines 14-17).
In regards to claim(s) 53-55 and 58, Tanaka discloses the plurality of components electrical potential existing on a plurality of conductive components (particles 9; col. 3, lines 26-43) through a plurality of components, the plating can be applied simultaneously on multiple components, the coating being complete (particle electrical connections change by barrel plating rotation; col. 3, lines 26-43; particles fully plated, example 1).
Claims 21, 53-56 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sriraman (“Synthesis and Evaluation of Hardness and Sliding Wear Resistance of Electrodeposited Nanocrystalline Ni-W Alloys,” Mater. Sci. Eng. A. 2006 Feb 25; 418(1-2): 303-11), as submitted on Applicant's Information Disclosure Statement received on 28 April 2016, in view of Tanaka (US 7045050 B2), as submitted on Applicant's Information Disclosure Statement received on 15 May 2014.
In regards to claim(s) 21 and 56, Sriraman discloses a method of manufacturing a component comprising applying a nanocrystalline (title), NiW to a component the component having an exterior surface, wherein said nanocrystalline material is applied to said component through an electrodeposition process, and wherein an electrical potential exists on said component through an electrical contact with at least one other component (section 2.1 – synthesis, pp. 303-304). Sriraman discloses the substrate materials of copper and steel (section 2.1) were coated and is silent about partial immersion and is silent about any masking of the substrates. Thus, one of ordinary skill in the art reading Sriraman would place the substrate in the plating bath formulation to provide a coating, resulting in the entire exterior surface of an immersed substrate being coated.  Since there is no masking on the surface of the substrate material of Sriraman, the applied electrochemical potential would be uniform across the entire immersed surface of the substrate material.  A uniformly applied electrochemical potential would result in a uniformly deposited coating since the rate of deposition is dependent on the applied electrochemical potential.
However, Sriraman does not explicitly disclose wherein the method comprises manufacturing a plurality of components, wherein the method further comprises electrodeposition of the components and wherein an electric potential exists on at least one of the plurality of components through an electrical contact with at least one other of the plurality of components, wherein the electrical contact between components is relocated through the method.
Tanaka pertains to electroplating (abstract) which is in the same field of endeavor as Sriraman.  Tanaka discloses a method comprising manufacturing a plurality of components, wherein an electric potential exists on at least one of the plurality of components through an electrical contact with at least one other of the plurality of components, wherein the electrical contact between components is relocated through the method (9; barrel plating; Fig. 1; vibration relocates the electrical connections between particles throughout the process; col. 3, lines 26-43).   It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method Sriraman with Tanaka’s arrangement of barrel plating because Tanaka teaches such allows for effective coating or plating of a plurality of particles (Tanaka, col. 1, lines 6-12).  Furthermore, Tanaka discloses the particles are uniformly coated (abstract) as well as the entire surface of the particles are coated (col. 8, lines 14-17).
In regards to claim(s) 53-55 and 58, Tanaka discloses the plurality of components electrical potential existing on a plurality of conductive components (particles 9; col. 3, lines 26-43) through a plurality of components, the plating can be applied simultaneously on multiple components, the coating being complete (particle electrical connections change by barrel plating rotation; col. 3, lines 26-43; particles fully plated, example 1).


Response to Arguments
Applicant's arguments filed 9 November 2020 have been fully considered but they are not persuasive.  Applicant argues that combining Erb and Tanaka would not have been a predictable result but does not specifically provide a technical reason.  Applicant argues that combining Sriraman and Tanaka would not have been a predictable result but does not specifically provide a technical reason.    As all of Erb, Sriraman and Tanaka pertain to electrochemical plating of materials, the above prior art combinations would provide predictable results since the principles of electroplating apply to all the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794